



CUSTODIAL AGREEMENT
THIS CUSTODIAL AGREEMENT (this “Agreement”) dated as of September 26, 2016, is
entered into between OHA INVESTMENT CORPORATION (the “Owner”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as custodian (in such capacity, the “Custodian”).


W I T N E S S E T H:
WHEREAS, the Owner and the Custodian are parties to that certain Custody
Agreement dated January 15, 2005, as amended (the “Prior Agreement”), pursuant
to which the Custodian serves as safekeeping agent for the Owner’s securities
and other investments pursuant to Rule 17f-2 and 17f-4 under the Investment
Company Act of 1940, as amended;
WHEREAS, the Owner now owns, or hereafter may from time to time acquire or
manage, a portfolio of commercial, syndicated or participated bank loans (the
“Loan Assets”);
WHEREAS, the Owner desires to deposit the proceeds of the Loan Assets, and its
securities ( the “Assets”) and certain certificates, agreements and other
documents (the “Documents”) with the Custodian to hold on the Owner’s behalf and
to direct the Custodian with respect to the transfer and release thereof; and
WHEREAS, the Owner and the Custodian intend that this Agreement supersede the
Prior Agreement;


NOW, THEREFORE, the parties hereto agree as follows:


1.    (a)    The Owner hereby appoints the Custodian as custodian of the Assets
and the Documents pursuant to the terms of this Agreement and the Custodian
accepts such appointment. The Custodian hereby agrees to accept the Assets and
Documents delivered to the Custodian by the Owner pursuant to the terms hereof,
and agrees to hold, release and transfer the same in accordance with the
provisions of this Agreement. There shall be, and hereby is, established by the
Owner with the Custodian a non-interest bearing securities account which will be
designated the “OHA INVESTMENT CORPORATION- Custodial Account” (referred to
herein as the “Custody Account”) and into which the Assets shall be held and
which shall be governed by and subject to this Agreement. In addition, on and
after the date hereof, the Custodian may establish any number of subaccounts to
the Custody Account deemed necessary or appropriate by the Custodian and Owner
in administering the Custody Account (each such subaccount, a “Subaccount” and
collectively with the Custody Account, the “Account”). All Assets to be
delivered in physical form to the Custodian shall be delivered to the address
set forth in Section 12 hereof and all assets to be delivered in book-entry form
to the Custodian shall be delivered in accordance with delivery instructions
separately provided by the Custodian. The Custodian shall not be responsible for
any other assets of the Owner held or received by the Owner or others or any
assets not delivered to Custodian as set forth herein and accepted by the
Custodian as hereinafter provided.  The Custodian shall have no obligation to
accept or hold any security or other asset pursuant to the terms of this
agreement to the extent it reasonably determines that such security or asset
does not fall within the definition of “Asset” or holding such security or asset
would violate any law, rule, regulation or internal policy applicable to the
Custodian. For the avoidance of doubt,







--------------------------------------------------------------------------------





other than delivery of the physical certificate in the possession of the
Custodian to the Owner, the Custodian shall have no obligations in connection
with the transfer or re-registration of any physical certificates representing
Assets in connection with any transfer thereof and each Owner shall be
responsible for all aspects of transferring re-registering such Assets. Assets
or proceeds thereof shall be withdrawn from and credited to the Account only
upon Proper Instructions pursuant to Section 4 hereof.


(b)    On or prior to the date of delivery of any Document to the Custodian, the
Owner shall deliver to the Custodian a checklist (the “Document Checklist”)
which shall list each of the Documents being delivered to the Custodian, and
whether each Document is an original or a copy. The Custodian shall take and
retain custody of the Documents delivered by the Owner in accordance with the
terms and conditions of this Agreement. Within five (5) Business Days of its
receipt of any Documents and the Document Checklist, the Custodian shall review
the Documents delivered to it and confirm in writing that all Documents required
to be delivered pursuant to the Document Checklist have been delivered and are
in the possession of the Custodian. In the event any of the Documents identified
on the Document Checklist are not delivered to the Custodian, the Custodian
shall include as an attachment to such written confirmation an exception list
identifying those Documents that have not been delivered to the Custodian. In
order to facilitate the foregoing review by the Custodian, in connection with
each delivery of Documents hereunder to the Custodian, the Owner shall provide
to the Custodian an electronic file (in EXCEL or a comparable format acceptable
to the Custodian) of the related Document Checklist that contains a list of all
required Documents. For the avoidance of doubt, other than the foregoing, the
Custodian shall not have any responsibility for reviewing any Documents.


(c)    All Documents that are originals shall be kept in fire resistant vaults,
rooms or cabinets. All Documents that are originals shall be placed together
with an appropriate identifying label and maintained in such a manner so as to
permit retrieval and access. All Documents that are originals shall be clearly
segregated from any other documents or instruments maintained by the Custodian.
All Documents that are delivered to the Custodian in electronic format shall be
saved and maintained in a manner so as to permit retrieval and access.


(d)    For the avoidance of doubt, the Account (including income, if any, earned
on the investments of funds in such account) will be owned by the Owner, for
federal income tax purposes. Such Owner is required to provide to the Custodian
(i) an IRS Form W-9 or appropriate IRS Form W-8 no later than the Closing Date,
and (ii) any additional IRS forms (or updated versions of any previously
submitted IRS forms) or other documentation at such time or times required by
applicable law or upon the reasonable request of the Custodian as may be
necessary (i) to reduce or eliminate the imposition of U.S. withholding taxes
and (ii) to permit Custodian to fulfill its tax reporting obligations under
applicable law with respect to the Account or any amounts paid to Owner. If any
IRS form or other documentation previously delivered becomes obsolete or
inaccurate in any respect, Owner shall timely provide to the Custodian
accurately updated and complete versions of such IRS forms or other
documentation. Wells Fargo Bank, National Association, both in its individual
capacity and in its capacity as Custodian, shall have no liability to Owner or
any other person in connection with any tax withholding amounts paid or withheld
from the Account pursuant to applicable law arising from Owner’s failure to
timely provide an accurate, correct and complete IRS Form W-9, an appropriate
IRS Form W-8 or such other documentation contemplated under this paragraph. For
the







--------------------------------------------------------------------------------





avoidance of doubt, no funds shall be invested with respect to such Account
absent the Custodian having first received (i) the requisite Proper
Instructions, and (ii) the IRS forms and other documentation required by this
paragraph.


(e)    In the event the Custodian receives instructions from the Owner to effect
a securities transaction as contemplated in 12 CFR 12.1, the Owner acknowledges
that upon its written request and at no additional cost, it has the right to
receive the notification from the Custodian after the completion of such
transaction as contemplated in 12 CFR 12.4(a) or (b). The Owner agrees that,
absent specific request, such notifications shall not be provided by the
Custodian hereunder, and in lieu of such notifications, the Custodian shall make
available periodic account statements in the manner required by this Agreement.


(f)    The Custodian shall create and maintain complete and accurate books and
records relating to its activities under this Agreement with respect to the
Custodial Assets. Upon reasonable request, copies of such books and records
shall be provided to the Owner at its expense.


(g)    On request of the Owner, or an independent public accountant appointed by
the Owner, the Custodian shall permit such independent public accountant to
conduct, at the Owner’s expense, an examination to verify the Custodial Assets
are held in safekeeping. Such examination shall occur at least three (3) times
per fiscal year, at least two (2) of which are to be chosen by such independent
public accountant without prior notice to the Owner. Employees and agents of the
U.S. Securities and Exchange Commission shall have reasonable access to the
Custodian’s books and records relating to the Custodial Assets during the
Custodian’s normal business hours and upon reasonable advance request, at the
Owner’s expense. Any such access shall be granted only after the Custodian has
given prior notice to, and obtained written consent from, the Owner.


2.    The Custodian shall not invest immediately available funds held hereunder
in the absence of Proper Instructions and shall not be liable for not investing
or reinvesting funds in accordance with this Agreement in the absence Proper
Instructions. In connection with investments of available cash pursuant to
Proper Instructions, the Custodian may without liability use a broker-dealer of
its own selection, including a broker-dealer owned by or affiliated with the
Custodian or any of its affiliates. The Custodian is not responsible for the
assets of the Owner which have been placed in accounts with brokers, prime
brokers, counterparties, futures commission merchants and other intermediaries.
The Custodian or any of its affiliates may receive reasonable compensation with
respect to any such investment. It is expressly agreed and understood by the
parties hereto that the Custodian shall not in any way whatsoever be liable for
losses on any investments, including, but not limited to, losses from market
risks due to premature liquidation or resulting from other actions taken
pursuant to this Agreement.


3.    The Owner shall instruct the Custodian in writing with regard to (a) the
exercise of any rights or remedies with respect to the Assets, including,
without limitation, waivers and voting rights, and (b) taking any other action
in connection with the Assets, including, without limitation, any purchase,
sale, conversion, redemption, exchange, retention or other transaction relating
to the Assets. In the absence of any instructions provided to the Custodian by
the Owner, the Custodian shall have no obligation to take any action with
respect to the Assets. Notwithstanding anything herein to the contrary, under no
circumstances







--------------------------------------------------------------------------------





shall the Custodian be obligated to bring legal action or institute proceedings
against any person on behalf of the Owner.


4.    The Custodian shall hold the Assets and Documents in safekeeping and shall
release and transfer same only in accordance with Proper Instructions. “Proper
Instructions” shall mean written instructions or cabled, telexed, facsimile or
electronically transmitted instructions in respect of any of the matters
referred to in this Agreement purported to be signed (except in the case of
electronically transmitted instructions) by one or more persons duly authorized
to sign on behalf of the Owner as set forth in the Authorized Signers List on
Exhibit A hereto (each such person (an “Authorized Signer”) and, in the case of
electronically transmitted instructions, in accordance with such authentication
procedures as may be agreed by the Custodian and the Owner from time to time,
and in the case of any instructions to credit an Asset to the Accounts or to
release any Asset from the Accounts, in accordance with the terms hereof. Any
electronically delivered instructions, including by email or facsimile, received
from or on behalf of any Authorized Signer, or any email or facsimile received
from another individual on behalf of the Owner in which any Authorized Signers
are also identified as copied, shall constitute Proper Instructions.


Notwithstanding anything herein to the contrary, upon receipt of any cash
distributions attributable to the Assets, until such time as the Owner otherwise
instructs pursuant to a Proper Instruction, the Owner hereby instructs (such
instruction a Proper Instruction hereunder) the Custodian to remit such amounts
to the owner pursuant to the following wire instructions:


Bank Name Bank of America
ABA # 026009593
Account Name OHA Investment Corporation
Account # 00483-204-9808


5.    The Custodian shall be obligated only for the performance of such duties
as are specifically set forth in this Agreement and the Custodian shall satisfy
those duties expressly set forth herein so long as it acts in good faith and
without gross negligence or willful misconduct. The Custodian may rely and shall
be protected in acting or refraining from acting on any written notice, request,
waiver, consent or instrument believed by it to be genuine and to have been
signed or presented by the proper party or parties. The Custodian shall have no
duty to determine or inquire into the happening or occurrence of any event or
contingency, and it is agreed that its duties are purely ministerial in nature.
The Custodian may consult with and obtain advice from legal counsel as to any
provision hereof or its duties hereunder and shall not be liable for action
taken or omitted by it in good faith and the advice of such counsel or any
opinion of counsel shall be full and complete authorization and protection in
respect of any action taken or omitted by it hereunder in good faith and in
reliance thereon. The Custodian shall not be liable for any action taken or
omitted by it in good faith and reasonably believed by it to be authorized
hereby, except for actions arising from the gross negligence or willful
misconduct of the Custodian. The Custodian shall have no liability for loss
arising from any cause beyond its control, including but not limited to, the
act, failure or neglect of any agent or correspondent selected with due care by
the Custodian, any delay, error, omission or default of any mail, telegraph,
cable or wireless agency or operator; or the acts or edicts of any government or
governmental agency or other group or entity exercising governmental powers.
Notwithstanding anything in this Agreement to the contrary, in no event shall
the Custodian be liable for special, punitive, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits).


Without limiting the generality of the foregoing, the Custodian shall not be
subject to any fiduciary or other implied duties and the Custodian shall not be
required to exercise any discretion hereunder and shall have no investment or
management responsibility and, accordingly, shall have no duty to, or liability
for its







--------------------------------------------------------------------------------





failure to, provide investment recommendations or investment advice to the
parties hereto. It is the intention of the parties hereto that the Custodian
shall not be required to use, advance or risk its own funds or otherwise incur
financial liability in the performance of any of its duties or the exercise of
any of its rights and powers hereunder. The Custodian may exercise any of its
rights or powers hereunder or perform any of its duties hereunder either
directly or, by or through agents or attorneys, and the Custodian shall not be
responsible for any misconduct or negligence on the part of any agent or
attorney appointed hereunder with due care by it.


For the avoidance of doubt, the Custodian’s responsibility and liability under
this Agreement is limited to its obligations hereunder, and does not extend to
(A) the transaction or transactions requiring or underlying the execution of
this Agreement, (B) the form or execution of such transaction(s), or (C) the
identity or authority of any person executing this Agreement or any part hereof
(except insofar as such persons are employed by the Custodian) or depositing the
Assets. The Custodian shall not be deemed to have notice or knowledge of any
matter hereunder unless written notice thereof is received by the Custodian. It
is expressly acknowledged by the Owner that application and performance by the
Custodian of its various duties hereunder may be based upon, and in reliance
upon, data, information and notice provided to it by the Owner and/or any
related bank agent, obligor or similar party with respect to the Assets, and the
Custodian shall have no responsibility for the accuracy of any such information
or data provided to it by such persons and shall be entitled to update its
records (as it may deem necessary or appropriate). The Custodian shall not be
liable for the actions or omissions of, or any inaccuracies in the records of,
the Owner or any clearing agency or depository or any other Person and without
limiting the foregoing, the Custodian shall not be under any obligation to
monitor, evaluate or verify compliance by the Owner or any other Person with any
agreement or applicable law.


For the avoidance of doubt and notwithstanding anything herein to the contrary,
the Owner agrees that the Custodian shall not have nor shall be implied to have
any duties with respect to furnishing reports of the Owner or other information
as contemplated by the Investment Advisors Act of 1940 (the “Act”) or Rule
206(4)-2 under the Act, and the Custodian shall only be obligated to furnish
information to the Owner or to any third party to the extent directed by the
Owner pursuant to Proper Instructions as set forth in this Agreement and agreed
to by the Custodian, or as the Owner and Custodian may otherwise agree.


6.    The Owner agrees to indemnify, defend and hold the Custodian, its
officers, directors, employees and agents (collectively, “Indemnified Persons”)
harmless from and against any and all losses, claims, damages, demands,
expenses, costs, causes of action, judgments or liabilities that may be incurred
by any Indemnified Person arising directly or indirectly out of or in connection
with this Agreement, including the reasonable legal costs and expenses as such
expenses are incurred (including, without limitation, the expenses of any
experts, counsel or agents) of (a) investigating, preparing for or defending
itself against any action , claim or liability in connection with its
performance hereunder or thereunder (including the costs and expenses of a
successful defense, in whole or part, of any claim that Custodian breached its
standard of care set forth herein), or (b) enforcement of the Owner’s
indemnification obligations hereunder. The Owner also hereby agrees to hold the
Custodian harmless from any liability or loss resulting from any taxes or other
governmental charges, and any expense related thereto, which may be imposed, or
assessed with respect to any Assets in the Account and also agrees to hold the
Custodian and its respective nominees harmless from any liability as record
holder of Assets in the Account. The Owner may remit payment for expenses and
indemnities owed to the Custodian hereunder or, in the absence thereof, the
Custodian may from time to time deduct payment of such amounts from the Account.
In no event, however, shall the Owner be obligated to indemnify any Indemnified
Person and hold any Indemnified Person harmless if a court of competent
jurisdiction determines, on a judgment not subject to appeal, that such losses,
claims, damages, demands, expenses, costs, causes of action, judgments or
liabilities were incurred by any Indemnified Person as a result







--------------------------------------------------------------------------------





of its own bad faith, willful misconduct or gross negligence. The provisions of
this section shall survive the termination of this Agreement.


7.    The Custodian shall be entitled to be paid by the Owner a fee as
compensation for its services as set forth in the separate Fee Letter (the “Fee
Letter”) agreed to by the parties hereto. Except as otherwise noted, this fee
covers account acceptance, set up and termination expenses, plus usual and
customary related administrative services such as safekeeping, investment,
collection and distribution of assets, including normal record-keeping/reporting
requirements. Any additional services beyond those specified in this Agreement,
or activities requiring excessive administrator time or out-of-pocket expenses,
shall be performed only after reasonable prior notice is given to the Custodian
by the Owner and shall be deemed extraordinary expenses for which related costs,
transaction charges and additional fees will be billed at the Custodian's
standard charges for such items. The Owner agrees to pay or reimburse the
Custodian for all out-of-pocket costs and expenses (including without limitation
reasonable fees and expenses of legal counsel) incurred, and any disbursements
and advances made, in connection with the preparation, negotiation or execution
of this Agreement, or in connection with or pursuant to consummation of the
transactions contemplated hereby, or the administration of this Agreement or
performance by the Custodian of its duties and services under this Agreement.


8.    The Owner hereby grants to the Custodian a lien on all Assets for all
indebtedness that may become owing to the Custodian hereunder, which lien may be
enforced by the Custodian by set-off or appropriate foreclosure proceedings. In
this regard, if the Owner is unwilling or unable to pay the Custodian any
amounts due hereunder or to indemnify any indemnified party hereunder, the
Custodian may, in its sole discretion, withdraw any cash in the account, or, if
insufficient, liquidate a portion of the Assets, and the Custodian shall use
such cash or deduct from such proceeds any fees, expenses and indemnities that
it (or any indemnified party) may be due hereunder. The Owner hereby consents to
and authorizes such action by the Custodian, and the Custodian shall have no
liability for any action taken pursuant to this authorization. The Custodian
agrees to provide Owner with written notice prior to taking any action pursuant
to this Section 8.
9.    The Custodian may at any time resign hereunder by giving written notice of
its resignation to the Owner at least sixty (60) days prior to the date
specified for such resignation to take effect, and upon the effective date of
such resignation, the Assets hereunder shall be delivered by it to such person
as may be designated in writing by the Owner, whereupon all the Custodian’s
obligations hereunder shall cease and terminate. If no such person shall have
been designated by such date, all obligations of the Custodian hereunder shall,
nevertheless, cease and terminate. The Custodian’s sole responsibility
thereafter shall be to keep safely all Assets then held by it and to deliver the
same to a person designated by the Owner or in accordance with the direction of
a final order or judgment of a court of competent jurisdiction.
The Owner may remove the Custodian at any time by giving the Custodian at least
thirty(30) days’ prior written notice. Upon receipt of the identity of the
successor Custodian as designated by the Owner in writing, the Custodian shall
either deliver the Assets then held hereunder to the successor Custodian, less
the Custodian’s fees, costs and expenses or other obligations owed to the
Custodian, or hold such Assets (or any portion thereof), pending distribution,
until all such fees, costs and expenses or other obligations are paid. Upon
delivery of the Assets to successor Custodian, the Custodian shall have no
further duties, responsibilities or obligations hereunder.
10. This Agreement shall inure to the benefit of, and be binding upon, the
successors and assigns of each of the Owner and the Custodian. This Agreement
may not be assigned by the Custodian or Owner unless such assignment is
previously consented to in writing by the Owner and the Custodian. An assignment







--------------------------------------------------------------------------------





with such consent, if accepted by the assignee, shall bind the assignee
hereunder to the performance of any duties or obligations of the Custodian
hereunder. The parties hereto shall not be bound by any modification, amendment,
termination, cancellation, recission or supersession of this Agreement unless
the same shall be in writing and signed by the Custodian and the Owner.
Notwithstanding the foregoing, any organization or entity into which the
Custodian may be merged or converted or with which it may be consolidated, any
organization or entity resulting from any merger, conversion or consolidation to
which the Custodian shall be a party and any organization or entity succeeding
to all or substantially all of the corporate trust business of the Custodian,
shall be the successor Custodian hereunder without the execution or filing of
any paper or any further act of any of the parties hereto.


11.    This Agreement shall be construed in accordance with, and governed by,
the laws of the State of New York, without giving effect to the conflict of law
principles thereof. The parties hereto hereby irrevocably submit to the
non-exclusive jurisdiction of any New York State or Federal Court sitting in the
Borough of Manhattan in the City of New York in any proceeding arising out of or
relating to this Agreement, and the parties hereby irrevocably agree that all
claims in respect of any such proceeding may be heard and determined in any such
New York State or Federal court. The parties hereby irrevocably waive, to the
fullest extent that they may legally do so, the defense of an inconvenient forum
to the maintenance of such proceeding. The parties agree that a final
non-appealable judgment in any such proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


12.    Any delivery of physical Assets or any notices or other communications
hereunder (including Proper Instructions delivered to the Custodian) shall be in
writing and given at the addresses stated below, by prepaid first class mail,
overnight courier or facsimile.
If to the Owner:
OHA Investment Corporation
c/o Oak Hill Advisors, L.P.
201 Main Street, Suite 1250
Fort Worth, Texas 76102
Attn: Cory Gilbert, CFO
Phone: (817) 215-2901


If to the Custodian:
Wells Fargo Bank, N.A.
Corporate Trust Services Division
9062 Old Annapolis Rd.
Columbia, Maryland 21045
Attn: CDO Trust Services— OHA INVESTMENT CORPORATION
Fax: (410) 715-3748
Email: Lisa.A.Ruther@wellsfargo.com
13.    EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR







--------------------------------------------------------------------------------





ACTIONS OF THE PARTIES HERETO. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY) AND
THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ITS ENTERING INTO THIS
AGREEMENT AND EACH SUCH OTHER TRANSACTION DOCUMENT.
14.    The Owner acknowledges that in accordance with the Customer
Identification Program (CIP) requirements under the USA PATRIOT Act and its
implementing regulations, the Custodian in order to help fight the funding of
terrorism and money laundering, is required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account with the Custodian. The Owner hereby agrees
that it shall provide the Custodian with such information as it may request
including, but not limited to, the Owner’s name, physical address, tax
identification number and other information that will help the Custodian to
identify and verify the Owner’s identity such as organizational documents,
certificate of good standing, license to do business, or other pertinent
identifying information.
15.    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Facsimile signatures and signature pages provided in the form of a “pdf” or
similar imaged document transmitted by electronic mail shall be deemed original
signatures for all purposes hereunder.
[SIGNATURE PAGE FOLLOWS]









--------------------------------------------------------------------------------






Executed as of the date first above written.
OHA INVESTMENT CORPORATION, as Owner
By:    /s/ Cory Gilbert                    

Name: Cory Gilbert

Title: Chief Financial Officer
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian
By:     /s/ Sean Cheramie                    

Name: Sean Cheramie

Title: Assistant Vice President
 













































--------------------------------------------------------------------------------





Exhibit A


Authorized Signers List


Each of the following named officers is authorized to act for, and bind, OHA
INVESTMENT CORPORATION, as Owner (the “Owner”) with respect to matters
concerning that certain Custody Agreement dated as of September 26, 2016,
between Wells Fargo Bank, National Association and the Owner. :








___/s/ Cory Gilbert__________________    _Cory Gilbert______________ CFO and
Treasurer___
Signature                 Name of Officer        Title


_201 Main Street, Suite 1250, Fort Worth, TX
76102____________________________________
Business Address




_/s/ Neha Patel__________________________    _Neha Patel_______________ VP and
Controller____
Signature                 Name of Officer        Title


201 Main Street, Suite 1250, Fort Worth, TX 76102
Business Address




_/s/ Steven Wayne_____________________    _Steven Wayne____ President & CEO of
the Company
Signature                 Name of Officer        Title


_1114 Avenue of the Americas, 27th Flr, New York New York
10036_____________________
Business Address




_/s/ Raymond P. Murphy_____________    Raymond P. Murphy________ _CAO of the
Advisor___
Signature                 Name of Officer        Title


_1114 Avenue of the Americas, 27th Flr, New York New York
10036_____________________
Business Address


_/s/ Michael W. Blumstein_____________    Michael W. Blumstein______ _CFO of the
Advisor___
Signature                 Name of Officer        Title


_1114 Avenue of the Americas, 27th Flr, New York New York
10036_____________________
Business Address









